DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.
Remarks
The present Office Action is based upon the Applicant’s amendment filed on  09/23/2021.  Claims 15-20, 23-30, and 32-34 are now pending in the present application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20, 23-30, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites, “determining that the wireless device has a removable memory installed, and automatically dialing a number stored on the removable memory, and establishing a first voice communication session”, and “establishing a second voice communication session with an emergency service provider by automatically dialing 911 and completing a connection to said emergency service provider via said cellular network”. However, it is not clear how and why a wireless device establishes two different voice communication sessions after a panic button on the wireless device is depressed for at least a threshold period of time.
Claim 16 is also rejected by the virtue of its dependency on claim 15.
Claim 17 recites, “determining that the wireless device has a removable memory installed, automatically dialing a number stored on the removable memory”, and “establishing a communication with an emergency service provider via the wireless network based at least in part on receiving the emergency indication”. However, it is not clear how and why a device establishes two different communication based on receiving indication and a panic button is depressed for at least a threshold period of time.
Claims 18-20 and 23 are also rejected by the virtue of their dependency on claim 17.
Claim 24 recites, “automatically dial a number stored on the removable memory; automatically dial 911; establish a communication with an emergency service provider via the wireless network based at least in part on receiving the emergency indication, wherein establishing the communication with the emergency service provider further includes: establishing a communication to a remote device, via the wireless network and said number stored on the removable memory; and after establishing said communication to the remote device, establishing a call with said emergency service providers”. However, it is not clear how and why the claimed apparatus establishes the communication to the remote device based on the number stored on the removable memory and establish a call with the emergency service provider.
Furthermore, the limitation “automatically dial 911” has no connection with any limitations of the claim. It is not clear in what condition or situation “automatically dial 911” occurs.
Claims 25-30 and 32 are also rejected by the virtue of their dependency on claim 24.
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: a relation between limitations, “automatically dialing 911” and the limitation, “initiating a call with an emergency service providers”. It is not clear why after automatically dialing 911, then the apparatus preforms initiating a call with the one or more emergency service providers.
Claim 34 is also rejected by the virtue of its dependency on claim 33.
Allowable Subject Matter
Claims 15, 17, 24 and 33 (and their dependent claims) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive.
On page 7 of the Applicant’s remarks, Applicant asserts, “Applicant herein amends claim 15 to make it clear that the communication software component does two things unconditionally: 1) determines that the wireless device has a removable memory installed and automatically dials a number stored on the removable memory, and 2) establishes a voice communication session with an emergency service provider by automatically dialing 911 and completing a connection to said emergency service provider via said cellular network. The relation between the two steps/limitations is unconditional, e.g., the device both 1) calls an emergency contact stored on a SIM card and then 2) calls 911.” Examiner respectfully traverses. It is not clear how the device can dialing a number stored on a SIM card and at the same time establishing a call to 911 to an emergency service provider (911). The current specification does not support such the limitations. As described in the current specification, there are two conditions to call an emergency service provider: 1) “at block 1310, method 1300 may include initiating a call to an emergency service provider. For example, as described herein, emergency services component 1200 (FIG. 5) may execute processor 1210 and/or communication component 1250 (FIG. 5) to call an emergency service provider. In some instances, communication component 1250 may call an emergency service provider based on the determination that all of the plurality of numbers stored on the SIM card 1252 are unavailable.” And 2) “In other instances, communication component 1250 may call an emergency service provider based on the determination that the emergency services component 1200 is not configured with the SIM card 1252 (e.g., block 1304). In certain instances, calling an emergency service provider may comprise initiating a 911 call.” (See paragraph [0050] of the specification). Applicant does not provide any response regarding the cited part of the specification.
Applicant’s statements regarding claims 17 and 24 are traversed for the same reason as stated above.
Claim 33 is rejected for the reason that there is no relation between limitations, “automatically dialing 911” and the limitation, “initiating a call with an emergency service providers”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642